 

EXHIBIT 10.79

AMENDMENT NO. 2
TO THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Amendment No. 2 to Third Amended and Restated Loan and Security Agreement, dated
as of July 27, 2015 (this “Amendment”), among CREDIT SUISSE FIRST BOSTON
MORTGAGE CAPITAL LLC (the “Lender”),  PENNYMAC LOAN SERVICES, LLC (“Borrower”),
and PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC (“PNMAC”).

RECITALS

The Borrower, Lender and PNMAC are parties to that certain Third Amended and
Restated Loan and Security Agreement, dated as of March 27, 2015, as amended by
Amendment No. 1, dated June 5, 2015 (the “Existing Loan Agreement”; and as
further amended by this Amendment, the “Loan and Security Agreement”) and the
related Second Amended and Restated Pricing Side Letter, dated as of March 27,
2015 (as the same may be amended from time to time, the “Pricing Side
Letter”).  PNMAC is a party to that certain Second Amended and Restated Guaranty
(as the same may be amended from time to time, the “PNMAC Guaranty”), dated as
of March 27, 2015, by PNMAC in favor of Lender.  Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Existing
Loan Agreement and the PNMAC Guaranty, as applicable.

The Borrower, the Lender and PNMAC have agreed, subject to the terms and
conditions of this Amendment, that the Existing Loan Agreement be amended to
reflect certain agreed upon revisions to the terms of the Existing Loan
Agreement.  As a condition precedent to amending the Existing Loan Agreement,
the Lender has required PNMAC to ratify and affirm the PNMAC Guaranty on the
date hereof.

Accordingly, the Borrower, the Lender and PNMAC hereby agree, in consideration
of the mutual promises and mutual obligations set forth herein, that the
Existing Loan Agreement is hereby amended as follows:

SECTION 1.Additional Advances.  Notwithstanding the requirements set forth in
Section 5.02(g)(iv) of the Loan and Security Agreement, the Lender hereby agrees
to make available to the Borrower Loan Advances with respect to the Agency
Servicing Rights that are related to Ginnie Mae (“Ginnie Mae Servicing Rights”);
 provided that to the extent the related Acknowledgement Agreement is not
executed by January 22, 2016 (the “Required Repayment Date”), the Borrower shall
repay all such Loan Advances with respect to the Ginnie Mae Servicing Rights by
no later than the Required Repayment Date, such that all outstanding Loan
Advances related to Servicing Rights shall be reduced to $257,000,000.  Any
failure to repay the Loan Advances with respect to the Ginnie Mae Servicing
Rights in accordance with this section shall result in an immediate Event of
Default.

SECTION 2.Conditions Precedent.  This Amendment shall become effective as of the
date hereof (the “Amendment Effective Date”), subject to the satisfaction of the
following conditions precedent:



--------------------------------------------------------------------------------

 

2.1Delivered Documents.  On the Amendment Effective Date, the Lender shall have
received the following documents, each of which shall be satisfactory to the
Lender in form and substance:

(a)this Amendment, executed and delivered by the duly authorized officers of the
Lender, Borrower and PNMAC;  and

(b)such other documents as the Lender or counsel to the Lender may reasonably
request.

SECTION 3.Representations and Warranties.  The Borrower hereby represents and
warrants to the Lender that it is in compliance with all the terms and
provisions set forth in the Existing Loan Agreement on its part to be observed
or performed, and that no Event of Default has occurred and is continuing, and
hereby confirms and reaffirms the representations and warranties contained in
the Loan and Security Agreement.

SECTION 4.Limited Effect.   Except as expressly amended and modified by this
Amendment, the Existing Loan Agreement shall continue to be, and shall remain,
in full force and effect in accordance with its terms.

SECTION 5.Severability.  Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 6.Counterparts.  This Amendment may be executed by each of the parties
hereto on any number of separate counterparts (including by facsimile or .pdf),
each of which shall be an original and all of which taken together shall
constitute one and the same instrument.

Section 7.GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

SECTION 8.Reaffirmation of Guaranty.    PNMAC hereby ratifies and affirms all of
the terms, covenants, conditions and obligations of the PNMAC Guaranty.

 

-2-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

Credit Suisse First Boston Mortgage Capital LLC, as Lender

By: /s/ Elie Chau
Name:  Elie Chau
Title:    Vice President

PennyMac Loan Services, LLC, as Borrower

By:/s/ Pamela Marsh
Name:  Pamela Marsh
Title:    Executive Vice President, Treasurer

Private National Mortgage Acceptance Company, LLC, as a  Guarantor

By:/s/ Pamela Marsh
Name:  Pamela Marsh
Title:    Executive Vice President, Treasurer

 

 



 

--------------------------------------------------------------------------------